Citation Nr: 0534044	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for a memory disorder

4.  Entitlement to service connection for lack of 
concentration.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The appellant had active service from October 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.

This case has previously come before the Board.  In December 
2003, the Board denied entitlement to service connection for 
post-traumatic stress disorder (PTSD), varicose veins, jungle 
rot, a bilateral leg, knee, and foot disability, migraine, 
and a sleep disorder.  The issues of entitlement to service 
connection for depression, anxiety disorder, memory loss, and 
lack of concentration were remanded to the RO for additional 
development.  

In correspondence received in January 2005, the veteran's 
representative stated that the veteran sought entitlement to 
service connection for PTSD, varicose veins, jungle rot, a 
bilateral leg, knee, and foot disability, migraine, and a 
sleep disorder.   Those issues were referred to the RO, and 
the case was returned to the Board for appellate 
consideration of the remanded issues.

The Board notes that the Statement of Accredited 
Representative, dated in October 2005, reflects the issues of 
service connection for PTSD, varicose veins, jungle rot, a 
bilateral leg, knee, and foot disability, migraine, and a 
sleep disorder.  These issues were denied by the Board's 
December 2003 decision.  Further, when these issues were 
raised by the veteran's representative in January 2005, they 
were referred to the RO.  There is no indication that the 
issues have been addressed by the RO.  As such, they are 
again referred for appropriate action.

As was noted in the Board's March 2005 remand, the veteran 
advised of a change in his address in correspondence received 
by the RO in May 2004.  Subsequent correspondence has been 
sent to the veteran's current address of record.


FINDINGS OF FACT

1.  The veteran's original claim for compensation, on a form 
prescribed by the Secretary, was received by the RO on June 
27, 2000.

2.  The claims of entitlement to service connection for 
depression, anxiety disorder, memory disorder, and lack of 
concentration are new claims, received on September 28, 2000.

3.  The veteran failed to report for a scheduled VA 
examination and good cause for his failure to report is not 
shown.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for depression is 
denied.  38 C.F.R. § 3.655 (2005).

2.  Entitlement to service connection for an anxiety disorder 
is denied.  38 C.F.R. § 3.655 (2005).

3.  Entitlement to service connection for a memory disorder 
is denied.  38 C.F.R. § 3.655 (2005).

4.  Entitlement to service connection for lack of 
concentration is denied.  38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the instant claim was received in 
September 2000, before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in August 2002, provided notice to the veteran 
of the evidence necessary to support his claims.  
Supplemental statements of the case dated in September 2002, 
December 2004, and September 2005 also provided notice to the 
veteran of the evidence of record regarding his claims and 
why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in January 2001, March 2001, May 
2001, May 2004, June 2004, and April 2005 also instructed 
veteran regarding the evidence necessary to substantiate the 
claims and requested that he identify evidence supportive of 
the claims.  

The Board's December 2003 and March 2005 remands also 
provided guidance pertaining to the evidence and information 
necessary to substantiate the claims.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  In addition, 
pertinent private and VA treatment records have been 
obtained, and the veteran has been scheduled for examinations 
of his claimed disabilities.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The veteran has indicated on various occasions that 
there is no further evidence to obtain.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

The veteran first submitted a claim for compensation in June 
2000, on VA Form 21-526, Veteran's Application for 
Compensation or Pension.  That form reflects that the veteran 
sought service connection for varicose veins and jungle rot.  
In September 2000, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, indicating that he had the 
psychological service connected disabilities of PTSD, 
difficulty concentrating, short term memory, depression, and 
extreme high anxiety.  

The medical evidence of record reflects the veteran's 
complaints of anxiety and depression.  A September 2000 
driver rehabilitation training assessment notes a diagnosis 
of depression.  A VA examination in February 2001 resulted in 
no Axis I diagnosis, and an Axis II diagnosis of psychopathic 
personality.

The instant issues were remanded by the Board in December 
2003 to afford the veteran an examination of his claimed 
psychiatric disabilities.  The Board noted that the evidence 
was in conflict, and that a comprehensive psychiatric 
examination was necessary to reconcile the nature and 
etiology of any currently present psychiatric diagnoses.  A 
November 2004 report from the VA Medical Center indicates 
that the veteran failed to report for his scheduled 
examination.  

According to 38 C.F.R. § 3.655(a), (b) (2005), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2005).

Based upon the plain meaning of section 3.160, the initial 
application for compensation was the form 21-526, received 
June 2000.  Any other claim, such as the submission by the 
veteran in September 2000, might be a new claim for service 
connection; however, the initial application for compensation 
(original claim) was filed June 2000.  Any other new claim 
would come under the guidance of other original claim.  
38 C.F.R. § 3.655 (2005).

Since the veteran's claim of entitlement to service 
connection for depression, anxiety disorder, memory disorder, 
and lack of concentration falls within the parameter of "any 
other original claim," the claim is accordingly denied 
pursuant to 38 C.F.R. § 3.655(b).  Entitlement to these 
claimed benefits cannot be established without a current VA 
examination and a medical opinion based upon a review of the 
record.

The veteran has failed to provide any reasons for his failure 
to report for the VA examination.  Under the circumstances, 
his claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).




ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for anxiety disorder is 
denied.

Entitlement to service connection for memory disorder is 
denied.

Entitlement to service connection for lack of concentration 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


